Citation Nr: 1108219	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of left arm, injury to sternum, and heart damage, as a result of treatment at a Department of Veterans Affairs medical facility in April and May 2003.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1957 to May 1965. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim currently on appeal.

The Veteran was scheduled to appear at the Indianapolis RO to have a hearing before a Veterans Law Judge.  The Veteran failed to report for the hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For benefits to be granted under the provisions of 38 U.S.C. § 1151, the evidence must demonstrate that the claimant sustained additional disability as a result of VA medical treatment and that such additional disability either (A) was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or (B) was the result of an event which was not reasonably foreseeable.  In determining whether a veteran has an additional  disability, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to a veteran's condition after such care or treatment.  To establish causation, the evidence must show that VA medical care resulted in additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  Benefits under 38 U.S.C. § 1151 cannot be granted if additional disability is the result of the natural progress of a disease.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

In this case, the Veteran essentially contends that while a patient in a VA medical facility in Indianapolis, Indiana he underwent a discectomy and fusion at T1-2 level and as a result of negligence on the part of VA doctors, nurses, and support staff, he developed an infection.  Further, the infection ultimately led to the loss of the use of his left arm and damage to his sternum and heart.
 
Review of the claims folder shows that an MRI report dated in March 2003 revealed T1-2 disc bulge with cord compression.  Thereafter, a T1-2 discectomy, thorax spine fusion, and spinal bone allograft were performed on April 15, 2003.  A subsequent VA treatment record dated on April 29, 2003 indicated that the Veteran developed a sternal wound infection, specifically methicillin-resistant Staphylococcus aureus.  He was treated with antibiotics and underwent a sternal debridement on April 30, 2003 as well as construction of the left major pectoral flap on May 7, 2003 to cover the soft tissue defect in order to allow his wound to heal.  The Veteran was discharged on May 15, 2003.  On August 18, 2003, the Veteran received VA treatment for shortness of breath, and was diagnosed with congestive heart failure and treated with medication.  The Veteran was also admitted for VA treatment on June 15, 2004 for orthostatic hypotension, and echocardiogram results indicated an impression of resolved heart failure.  However, a VA examination report dated in July 2004 revealed a diagnosis of congestive heart failure and reduced ventricular systolic function as well as noted left arm weakness and the Veteran's inability to lift anything.  

The Veteran was afforded a VA cardiovascular examination in March 2007.  Following review of the claims folder, examination of the Veteran, and consideration of the Veteran's medical history, the VA examiner stated that "[t]he [Veteran] is [at] stage C heart failure with New York Heart classification I-II."  He further concluded that "[i]t is at least as likely as not that [the Veteran's] heart failure was caused by the inflammatory affects of the acute [methicillin-resistant Staphylococcus aureus] infection."  

Additionally, the Veteran was provided with a VA orthopedic examination in March 2007.  An X-ray report of the Veteran's left shoulder revealed left shoulder acromioclavicular and glenohumeral arthritis.  Following review of the claims folder, examination of the Veteran, and consideration of the Veteran's medical history, the VA examiner concluded that "[i]n regards as to whether or not [the left shoulder acromioclavicular and glenohumeral arthritis] is due to [the Veteran's] muscle flap I find that it is at least as likely as not to have come from that."  The VA examiner's rationale for his conclusion was that the muscle transfer placed an unusual amount of force on the left shoulder as well as postoperative stiffness and contractures that can be put on across the glenohumeral cartilage.  Moreover, the VA examiner indicated that because the Veteran is right hand dominant, there is no other explanation for the arthritis in his left shoulder.      

Crucially, neither VA examiner offered an opinion as to whether the Veteran's current heart failure and left shoulder arthritis were due to carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment; or were the result of an event which was not reasonably foreseeable, nor does the remainder of evidence of record indicate such.  In light of the foregoing, the Board finds that a remand is needed in order to obtain a medical opinion relating to the validity of the Veteran's Section 1151 claim.  See Charles v.  Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §  3.159(c)(4) (2010) [a medical examination or opinion is  necessary if the information and evidence of record does not  contain sufficient competent medical evidence to decide the  claim].
Accordingly, the case is REMANDED for the following action:

1. Arrange for the medical professionals who conducted the Veteran's cardiovascular and orthopedic VA examinations in March 2007, if available, to review the Veteran's VA claims folder and a copy of this Remand.  The examination reports must indicate that the claims file was reviewed in conjunction with the examinations.  An opinion with supporting rationale must be provided with respect to the following:

a. Whether there is a 50 percent probability or  
greater that the Veteran sustained a heart disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care to the Veteran.  

b. Whether there is a 50 percent probability or  
greater that the Veteran sustained left shoulder arthritis and damage to his sternum that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care to the Veteran.

The reviewers must also provide an opinion as to whether the consequences of the VA's course of treatment of the Veteran in April and May 2003, to include infection, were or were not reasonably foreseeable.  In this  connection, the reviewer should be informed by the discussion of  "foreseeability" above.  

If either reviewing professional determines that physical examination and/or diagnostic testing of the Veteran is necessary, or that a specialist should be consulted, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims  folder.
2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his 
representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


